*140Concurring Opinion by
Judge Crumlish, Jr.:
Although I agree with the reasoning and result reached by the majority, I feel constrained to further delineate what I consider to be the appropriate limitations on the use of testers by the Pennsylvania Human Relations Commission. If the majority were consistent with its express holding “that the use of testers is a permissible method under the statute to assist the Commission in maldng a determination on whether a complaint should be filed,” I would have no difficulty with its reasoning. By suggesting that a violation of the Act could in a future hypothetical be established by the testimony of testers alone, however, subscribes a latitude to their use which, in my opinion, was expressly negated by the Legislature in enacting section 5(h)(1) of the Pennsylvania Human Relations Act, Act of October 27, 1955, P. L. 744, as amended, 43 P.S. §955 (h)(1).
The sine qua non of the Commission’s assertion of its authority over such persons as the Brandts is the allegation and subsequent finding of an “unlawful discriminatory practice” defined by Section 5(h)(1) as the “(r)efusal to sell, lease, finance or otherwise to deny or withhold commercial housing from any person because of the race, color, religious creed, ancestry, sex or national origin of cmy prospective owner, occupant or user of such commercial housing. . . .” (43 P.S. §955(h) (1), emphasis supplied.) To me it is clear that the legislature intended an unlawful discriminatory practice to occur after a prospective owner, occupant or user has been denied commercial housing or the financing or information necessary thereto. Tomlinson Agency v. Pennsylvania Human Relations Commission, 11 Pa. Commonwealth Ct. 227, 312 A. 2d 118 (1973). As the testers here admittedly had no bona fide intention of buying or leasing commercial housing, they were *141not “prospective” owners, occupants or users, and therefore their experiences with the Brandts cannot form the basis for initiating a complaint. The Commission’s recognized power under Sections 7 and 9 of the Act, 43 P.S. §§957 and 959, to investigate and initiate complaints is, nevertheless, contingent upon the occurrence of an unlawful discriminatory practice which cannot be sustained by the experience of testers who are not prospective users of the housing opportunities allegedly denied.
What then is the appropriate role of testers in proving elusive acts of discrimination? The case law dealing with Section 804(a) of the Federal Fair Housing Act of 1968, Titles VIII and IX of the 1968 Civil Bights Act, 82 Stat. 73, 81-90, 42 U.S.C. §3604(a), provides some guidance to this inquiry. 42 U.S.C. §3604(a) makes it unlawful “to refuse to sell or rent, after the making of a bona fide offer, or to refuse to negotiate for the sale or rental of, or otherwise make unavailable or deny, a dwelling ... to any person because of race, color, religion or national origin.” (Emphasis supplied.) Construing the requirement of a “bona fide offer,” the courts have consistently held that the denial of housing information to testers cannot form the basis of a complaint, but may be used to corroborate a complaint of discrimination by a person who has made a bona fide offer. See, e.g., Williamson v. Hampton Management Co., 339 F. Supp. 1146 (N.D. Ill. 1972); Brown v. Ballas, 331 F. Supp. 1033 (N.D. Tex. 1971); Bush v. Kaim, 297 F. Supp. 151 (N.D. Ohio 1969); Newbern v. Lake Lorelei, 308 F. Supp. 407 (S.D. Ohio 1968). For example, after a minority complainant has made a bona fide offer to purchase or rent which has been denied for what that person believes to be discriminatory reasons, the Commission can send out non-minority testers to determine standards and patterns by which the com*142plainant’s experience can be realistically compared. See, e.g., Martin v. Bowers, 334 F. Supp. 5 (N.D. Ill. 1971).
It is this corroborative value of testers which this writer intended to suggest in Tomlinson Agency v. Pennsylvania Human Relations Commission, supra. We held in Tomlinson that the mere discrepancy in housing information given to two testers was, standing alone, insufficient to support a violation of Section 5(h) (1). As was there stated: “A case based on patterns, responses to questions and the testimony of additional witnesses may have and probably would have supported the Commission testers’ suspicions. As the record stands now, the Commission would have us agree that any omission on its face is substantial evidence of discrimination.” 11 Pa. Commonwealth Ct. at 231, 312 A. 2d at 121.
In short, I would recognize the testimony of testers as probative and corroborative of evidence by a “prospective owner, occupant or user of commercial housing” that that person was discriminatorily denied such housing. But standing alone, the testimony of a tester cannot establish an “unlawful discriminatory practice.”